 EXHIBIT 10.50

 

AMENDMENT TO INDEMNIFICATION AGREEMENT

 

AMENDATORY AGREEMENT, dated the day of December, 2008 by and between VORNADO
REALTY TRUST, a Maryland real estate investment trust (the “Company”) and DAVID
R. GREENBAUM (the “Executive”).

 

WHEREAS, the Company and Executive entered into an Indemnification Agreement
dated as of April, 1997 (the “Indemnification Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Indemnification
Agreement to conform its terms with final regulations promulgated by the
Internal Revenue Service under Section 409A of the Internal Revenue Code of
1986, as amended;

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and Executive
mutually agree as follows:

 

1.         Section 3 of the Indemnification Agreement is hereby amended in its
entirety, to read as follows:

 

“3.       Enforcement. If a claim or request under this Agreement is not paid by
the Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, (i) Executive may at any time
thereafter during his lifetime and (ii) following the death of Executive, his
estate or heirs may, bring suit against the Company to recover the unpaid amount
of the claim or request and if successful in whole or in part, (x) Executive
shall be entitled to be paid also the expenses of prosecuting such suit and (y)
Executive’s estate and heirs shall be entitled to be paid also the expenses of
prosecuting such suit to the extent incurred through the earlier of the 15th
anniversary of the date of Executive’s death or the final settlement of
Executive’s estate, as the case may be. Such reimbursement shall be made as soon
as practicable following the resolution of such contest or dispute (whether or
not appealed) to the extent the Company received reasonable written evidence of
such fees and expenses, but in any event no later than the end of the calendar
year following the calendar year in which the expenses were incurred. All
obligations for indemnification hereunder shall be subject to, and paid in
accordance with, the laws of the State of Maryland.”

 

6.         A new Section 14 of the Indemnification Agreement is hereby added, to
read as follows:

 

 

“14.

Section 409A Compliance.

 

 



V8887/41

01/05/2009 4108142.3

 

--------------------------------------------------------------------------------

(a)       This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A or to the extent any provision in this Agreement must be
modified to comply with Section 409A (including, without limitation, Treasury
Regulation 1.409A-3(c)), such provision shall be read, or shall be modified
(with the mutual consent of the parties, which consent shall not be unreasonably
withheld), as the case may be, in such a manner so that all payments due under
this Agreement shall comply with Section 409A. For purposes of section 409A,
each payment made under this Agreement shall be treated as a separate payment.
In no event may Executive, directly or indirectly, designate the calendar year
of payment.

 

(b)       All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.”

 

3.         Executive further acknowledges that, while the purpose of this
Amendatory Agreement is to conform the Indemnification Agreement to the
requirements of Section 409A of the Code and Treasury Regulations promulgated
thereunder, any tax liability incurred by Executive under Section 409A of the
Code is solely the responsibility of Executive.

 

[signature page follows]

 

-2-

 



 

--------------------------------------------------------------------------------

            Except as amended herein, the Indemnification Agreement shall remain
in full force and effect.

 

 

VORNADO REALTY TRUST

 

 

 

By: /s/ Alan J. Rice

 

Name: Alan J. Rice

 

Title: Senior Vice President

 

 

 

/s/ David R. Greenbaum

 

David R. Greenbaum

 

 

-3-

 



 

 